                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE
                                   EASTERN DIVISION
  MICHELLE L. ALMANZA,                             )
                                                   )
                 Plaintiff,                        )
            v.                                     )     CIV. NO.: 3:15-cv-389
                                                   )     (VARLAN/GUYTON)
  JEFFERSON B. SESSIONS, III,                      )
  Attorney General,                                )
  United States Department of Justice,             )
                                                   )
                 Defendant.                        )

    MOTION FOR STAY OF BRIEFING ON PLAINTIFF’S MOTION FOR AWARD OF
       ATTORNEYS FEES AND COSTS OR, IN THE ALTERNATIVE, A 30-DAY
         EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S MOTION

     The United States hereby moves for a stay of the parties’ briefing on Plaintiff’s Motion for

  Award of Attorneys Fees and Costs (hereinafter “Plaintiff’s Motion”) in the above-captioned case.

  Alternatively, Defendant requests a 30-day extension of time to respond to Plaintiff’s Motion.

            1.   At midnight on December 22, 2018, the appropriations act that had been funding the

  Department of Justice expired and appropriations to the Department lapsed. The same is true for

  several other Executive agencies, including the Executive Office for the United States Attorneys

  (“EOUSA”). The Department does not know when funding will be restored by Congress. To

  date, on the filing of this motion, January 3, 2019, funding for the Department of Justice, including

  EOUSA, remains lapsed.

            2.   Absent an appropriation, Department of Justice attorneys and employees are

  prohibited from working, even on a voluntary basis, except in very limited circumstances,

  including “emergencies involving the safety of human life or the protection of property.” 31 U.S.C.

  § 1342.

         3.      At a hearing before this Court on October 31, 2018, the parties agreed to an



Case 3:15-cv-00389-TAV-HBG Document 133 Filed 01/03/19 Page 1 of 3 PageID #: 6600
  amended briefing schedule. 1 (Doc. No. 128.)

          4.      Due to the shutdown, however, Defendant is unable to complete its response to

  Plaintiff’s Motion, and it is unable to receive approval from the client agency, EOUSA, before

  filing its response.

          5.      Undersigned counsel for the Department of Justice therefore requests a stay of the

  parties’ briefing on Plaintiff’s Motion until Congress has restored appropriations to the

  Department.

          6.      If this motion for a stay is granted, undersigned counsel will notify the Court as

  soon as Congress has appropriated funds for the Department. The Defendant requests that, at that

  point, all current deadlines for the parties be extended commensurate with the duration of the lapse

  in appropriations.

          7.      If the Court denies this request, then the Defendant requests, in the alternative, that

  it be granted 30-additional days to respond to Plaintiff’s Motion. The Defendant’s current deadline

  to file a response to Plaintiff’s Motion is January 11, 2018; therefore, Defendant is requesting until

  February 11, 2018 to respond, if the Court denies Defendant’s request for a stay.

          8.      Defendant sent an email to opposing counsel on December 31, 2018, indicating its

  intent to seek a stay or, in the alternative, a 30-day extension of time to respond to Plaintiff’s

  Motion. Opposing counsel explained that due to a state court trial, other deadlines, and vacation

  plans, Plaintiff may need to seek an extension of more than 30 days depending on when the

  Defendant’s response brief is ultimately filed, and that Plaintiff will not object to Defendant’s




     1
       The parties first agreed to a briefing schedule on July 18, 2018, and again on September 14,
  2018, before the issue of an appropriate fee award was referred to Magistrate Guyton for
  decision. (Doc. Nos.115, 119, 121, 128.)
                                                    2


Case 3:15-cv-00389-TAV-HBG Document 133 Filed 01/03/19 Page 2 of 3 PageID #: 6601
  requested extension on the condition that Defendant will not object to any future request by

  Plaintiff for additional time that may be needed to complete her reply brief.

         9.      Therefore, although we greatly regret any disruption caused to the Court and the

  other litigants, the Defendant hereby moves for a stay of the parties’ briefing on Plaintiff’s Motion

  for Award of Attorney’s Fees and Costs until Department of Justice attorneys are permitted to

  resume their usual civil litigation functions.

  Respectfully submitted,


  JEFFERSON B. SESSIONS, III
  UNITED STATES ATTORNEY GENERAL

  BENJAMIN C. GLASSMAN,
  UNITED STATES ATTORNEY


  s/Christopher R. Yates                               s/Brandi M. Stewart
  CHRISTOPHER R. YATES (0064776)                       BRANDI M. STEWART (0082546)
  Special Attorney,                                    Special Attorney,
  Assistant United States Attorney                     Assistant United States Attorney
  303 Marconi Boulevard, 2nd Floor                     200 West 2nd Street, Suite 600
  Columbus, Ohio 43215                                 Dayton, Ohio 45402
  (614) 469-5715                                       (937) 225-2910
  christopher.yates@usdoj.gov                          brandi.stewart@usdoj.gov
  Counsel for Defendant                                Counsel for Defendant


                                   CERTIFICATE OF SERVICE

         I hereby certify that on January 3, 2019, I electronically filed the foregoing with the Clerk

  of the Court using the CM/ECF system which will send notification of such filing to Jennifer B.

  Morton, Esq. and Maha M. Ayesh, Esq., Counsel for Plaintiff.

                                                        s /Brandi M. Stewart
                                                        BRANDI M. STEWART (Ohio 0082546)
                                                        Assistant United States Attorney


                                                   3


Case 3:15-cv-00389-TAV-HBG Document 133 Filed 01/03/19 Page 3 of 3 PageID #: 6602
